COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER ON MOTION

Appellate case name:      Eric Baumgart v. The State of Texas

Appellate case number:    01-14-00320-CR

Trial court case number: 1382166

Trial court:              183rd District Court of Harris County

Date motion filed:        September 28, 2015

Party filing motion:      Appellant

       Appellant Eric Baumgart’s Motion to Substitute Counsel is GRANTED.


Judge’s signature: /s/ Russell Lloyd
                    Acting for the Court

Panel consists of: Keyes, Massengale, and Lloyd


Date: October 15, 2015